DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 1/5/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5 - 7, 9 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rha et al. (US 2015/0037980).
	Regarding claim 1, Rha et al. teaches an apparatus comprising (Figure 35): a multilevel wiring structure comprising aluminum interconnections 24 (see Paragraph 0060 for aluminum), the aluminum interconnections 24 comprising a first portion (bottom), a second portion (middle), 
Regarding claim 3, Rha et al. teaches that the aluminum interconnections comprise a first tapered cross-sectional shape and a second tapered cross-sectional shape (each aluminum interconnection makes a tapered cross-sectional shape).
Regarding claim 5, Rha et al. teaches that the width in the lateral direction of the first portion is substantially equal to the width in the lateral direction of the second portion (if one where to define the first portion and second portions to be thin sections very close to each other).
Regarding claim 6, Rha et al. teaches that the width in the lateral direction of the first portion (bottom) is less than the width in the lateral direction of the second portion (middle).
Regarding claim 7, Rha et al. teaches additional interconnections electrically connected to the aluminum interconnections (Figure 35).
Regarding claim 9, Rha et al. teaches that the additional interconnections comprise additional aluminum interconnections (same/similar numerals as aluminum interconnections).
	Regarding claim 10, Rha et al. teaches that the aluminum interconnections 24 are electrically isolated from one another by air 51L or 51U.
	
Claims 11 - 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0098620).
	Regarding claim 11, Lee et al. teaches memory device, comprising (Figure 15): a memory array AR comprising memory cells (Paragraph 0025), at least one of the memory cells comprising: a multilevel wiring structure comprising interconnect structures, the interconnect 
	Regarding claim 12, Lee et al. teaches (Figure 15) that the interconnect structures comprise first slope of sloped sidewalls comprises a first taper and the second slope of sidewalls comprises either a second taper or a substantially vertical slope.
	Regarding claim 13, Lee et al. teaches that the interconnect structures VI/M12 comprise a tapered cross-sectional shape, the first portion of the interconnect structures comprising a tapered end.
	Regarding claim 14, Lee et al. teaches that the first portion, the second portion, and the third portion of the interconnect structures are substantially equal in length (they can be adjusted to meet these features).
	Regarding claim 15, Lee et al. teaches that adjacent interconnect structures are separated from one another by air gaps AG.
	Regarding claim 16, Lee et al. teaches that the air gaps AG are defined by sidewalls the sidewalls of the interconnect structures (M11, M12/VI, M13).
	Regarding claim 17, Lee et al. teaches that the air gaps AG are defined by an insulating material LIN/130 on sidewalls the sidewalls of the interconnect structures.
Regarding claim 18, Lee et al. teaches interconnections M22 electrically connected to the interconnect structures.

Claims 19 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brofman et al. (US 5,968,670).
Regarding claim 19, Brofman et al. teaches an apparatus, comprising (Figure 2E): first and second interconnect structures 20, each of the first and second interconnect structures 20 comprises a first portion (bottom), a second portion (middle) adjacent to the first portion, and a third portion (top) adjacent to the second portion, the third portion (top) tapering from a greater width in a lateral direction distal to the second portion to a relatively lesser width in the lateral direction proximal to the second portion (middle) and the first portion (bottom) tapering from a greater width in the lateral direction distal to the second portion (middle) to a relatively lesser width in the lateral direction proximal to the second portion to form an air gap between the first and second interconnect structures, the air gap having a maximum width laterally adjacent to the second portions of the first and second interconnect structures 20.
Please note that “interconnect” is functional language, where elements 20 are described as interconnecting substrates 16 and 19 (see Column 5, Line 46 - 48).
Regarding claim 20, Brofman et al. teaches that each of the first and second interconnect structures 20 comprises an hourglass cross-sectional shape (see Figure 2E).
Regarding claim 21, Brofman et al. teaches that each of the first and second interconnect structures 20 comprises a tapered cross-sectional shape (tapers from top to middle, middle to bottom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rha et al. (US 2015/0037980) in view of Ahn et al. (US 6,423,629).
Regarding claims 2, Rha et al. does not teach an hourglass cross-sectional shape.  Ahn et al. shows that (Figure 3) an hourglass shape is conducive to air gap formation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum interconnections of Rha et al. with an hourglass shape since doing so is conducive to air gap formation.  Also, the limitation of these claims, absent any criticality, is only considered to be an obvious modification of the tapered shape as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention (please see In re Dailey, 149 USPQ 47 (CCPA 1976)).
Regarding claim 4, Rha et al. does not teach that a width in the lateral direction of the first portion is greater than the width in the lateral direction of the second portion.  Ahn et al. shows (Figure 3) an interconnection 310/324/334 with an hourglass shape where the bottom portion has a greater width than the middle portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rha et al. (US 2015/0037980) in view of Kim et al. (US 2016/0300792).
 Regarding claim 8, Rha et al. teaches additional interconnections 2 (Figure 35) which can electrically connect to the aluminum interconnections, but does not teach that the additional interconnections 2 (Paragraph 0137, where element 2 can be transistors, capacitors, resistor) can be copper.  Kim et al. teaches that aluminum and copper can be electrically contacting (Paragraph 0012 metal is copper and Paragraph 0013 barrier is aluminum).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the additional interconnections of Rha et al. to be copper since copper was a well known conductive material and it was known that copper can make electrical contact with aluminum.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brofman et al. (US 5,968,670) in view of Chang et al. (US 2020/0135677).
Regarding claim 29, Brofman et al. does not teach that the air gap comprises a minimum width defined by sidewalls of an insulating material above or beneath the first interconnect structure and the second interconnect structure.  Chang et al. teaches (Figure 21) that an air gap is defined by sidewalls of an insulating material 110/60 above or beneath a first interconnect structure 112 and a second interconnect structure 112.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brofman et al. to include the insulating material of Chang et al. above and beneath the first interconnect structure and the second interconnect structure since doing so would protect underlying conductive pads.  This modification provides that the air gap comprises a minimum width defined by the sidewalls of the insulating material above or beneath the first interconnect structure and the second interconnect structure.

Response to Arguments
Applicant's arguments filed 1/5/2022 regarding claim 1 have been fully considered but they are not persuasive.  The amendment to claim 1 only requires only one of the first portion and the third portion to be wider than the second portion.  The rejection in view of Rha et al. is being maintained.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813